Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 30, 2020

                                      No. 04-19-00542-CV

                                        Vinod S. IDNANI,
                                            Appellant

                                                 v.

                                       Mansha V. IDNANI,
                                            Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2016-CVG-001721-C3
                             Honorable Ron Carr, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on January 21, 2020. After the extended due date, Appellant filed an
unopposed second motion for extension of time to file the brief until February 28, 2020.
       Appellant’s motion is GRANTED. Appellant’s brief is due on February 28, 2020. See
TEX. R. APP. P. 38.6(d).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court